Citation Nr: 1710726	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to June 23, 2008 for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's formal TDIU claim was denied within a February 2006 RO decision; within the one-year appeal period, the Veteran indicated his intent to continue to pursue this claim and his belief that VA would be readjudicating it following an award of increased disability ratings.

2.  It is factually ascertainable that the Veteran was precluded from securing and following a substantially gainful occupation due to his service-connected disabilities from August 5, 2002.  


CONCLUSION OF LAW

The criteria for an effective date of August 5, 2002, for the grant of a TDIU rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Earlier Effective Date - TDIU  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  

By way of procedural history, a February 2003 RO decision, inter alia, granted service connection for the Veteran's PTSD and diabetes mellitus type II, after which the Veteran filed a December 2003 notice of disagreement (NOD) regarding the initial disability ratings assigned for those disabilities and later perfected his appeal by submitting an April 2005 VA Form 9.  

Thereafter, the Veteran's intertwined (inferred) TDIU claim was recognized by the RO, as discussed within a June 2005 deferred rating decision, and the Veteran submitted a formal TDIU application in August 2005.  Subsequently, the RO denied the Veteran's TDIU claim within a February 2006 rating decision, which noted that if a favorable decision was reached regarding the Veteran's initial rating claims then on appeal, the TDIU issue could be reconsidered.  

Following a May 2006 rating decision which granted increased disability ratings for the Veteran's PTSD and diabetes mellitus, the Veteran submitted a July 2006 statement which indicated that he was satisfied with the action taken on his appeal and that he desired to withdraw his appeal.  

A July 2006 e-mail of record documents that the Veteran had contacted VA staff to report that he was in a bad wreck and unable to address his satisfaction or dissatisfaction with his rating on appeal.  He also stated that VA had told him in a letter his TDIU issue was deferred until his appeal was completed and would address the issue again after that.  He stated that he felt VA would be addressing his TDIU issue since they had awarded his new rating.  

An April 2007 deferred rating decision notes that the RO should seek employment information from the Veteran's last employer.  A handwritten note dated in May 2007 states that the Veteran did not request reconsideration or appeal the TDIU denial, so no further action was taken.

Thereafter, on June 23, 2008, VA received a statement from the Veteran which requested reconsideration of his TDIU claim, in addition to a formal TDIU application and correspondence from a private physician which concluded that the Veteran's mental health issues would prevent him from ever maintaining any sort of gainful employment.  

The Veteran's June 2008 statement and TDIU application form the basis of the currently assigned effective date for the grant of his TDIU rating.  The Veteran and his attorney assert that he is entitled to an earlier effective date for the grant of TDIU.  As discussed within a December 2016 brief, the Veteran asserts generally that his TDIU claim remained pending; specifically, the Veteran's attorney asserts that the Veteran was led to believe that the February 2006 RO decision that denied TDIU would be reconsidered, and that he was misled by VA to prematurely withdraw his appeal regarding his initial ratings, as he believed his TDIU claim remained pending.  The Veteran's attorney further asserts that the July 2006 e-mail and April 2007 deferred rating decision are evidence which support that his TDIU claim remained pending.  

The Board agrees.  The Board concludes the February 2006 RO decision did not become final, and that the RO should have treated the August 2005 formal TDIU claim as open and pending when the benefit was finally granted in 2010.
First, as to the finality of the February 2006 denial of TDIU, any communication reasonably expressing dissatisfaction with a denial can be construed as a NOD.  Here, the July 2006 email memorializing a telephone conversation with the Veteran clearly showed he wished to continue to pursue his TDIU claim.  While not explicitly a NOD, it was certainly implicit, based on his stated intent to pursue this claim and his expectation the RO would be addressing it.  Considering his mental health disability and the pro-veteran nature of VA's claims adjudication process, the RO should have construed it as a NOD.  Although he withdrew his appeals directly in response to a supplemental statement of the case (SSOC), that SSOC only addressed the claims for an increase, not the TDIU claim, so his withdrawal can in no way be construed as applying to his claim for TDIU.  

Second, the RO led the Veteran to believe that his TDIU claim would be reconsidered if he were awarded increased ratings.  The denial of TDIU was predicated on the fact he did not meet the schedular criteria.  Once the May 2006 rating decision granted increased ratings such that the schedular criteria were met, the RO should have reconsidered the intertwined TDIU claim, as it told the Veteran it would in the February 2006 decision, just a few months earlier.  This was, in fact, misleading, and, again, considering the Veteran's mental health disability, the fact that the RO did not follow through with what it said it would do weighs in the Veteran's favor.  He reasonably believed his TDIU claim would be reconsidered, without any action on his part, if increased ratings were awarded.  Not only was his belief reasonable based on what the RO had told him, but it was also recorded in a telephone conversation with him at that time.  At a minimum, the RO should have followed through after that conversation by reconsidering the TDIU claim.  

For these reasons, the Board finds the Veteran's August 2005 TDIU claim remained active and pending when the benefit was granted in 2010.

However, the Veteran has met the schedular criteria for a TDIU rating since August 5, 2002.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2016).  The Veteran's TDIU application documents that he last worked in December 2000 for State Farm Insurance as an insurance agent, and this has been verified by State Farm.  The Veteran further reported an educational history including four years of college.  

In January 2003, the RO received a letter dated in July 2000, which indicated, in pertinent part, that the Veteran was totally disabled due to his coronary artery disease.  During the February 2003 psychiatric examination for PTSD, it was noted he left his job with State Farm secondary to bypass surgeries.

A March 2005 statement from a private physician concluded that the Veteran was completely unemployable as a result of his various conditions, including his service-connected PTSD, diabetes mellitus type II, peripheral neuropathy, and coronary artery disease (CAD); the physician further stated the Veteran would not improve enough to cause him to be able to participate in any gainful employment.  

In April 2005, a private physician stated that the Veteran's principal diagnosis of PTSD rendered him totally and permanently disabled for any and all occupations.  

Based on these 2005 letters, the RO inferred a claim for TDIU and sent the Veteran the formal application, which he returned in August 2005. 

A June 2008 private opinion similarly concluded that the Veteran's mental health issues would prevent him from ever maintaining any sort of gainful employment, that he met the highest category for occupational and social impairment, and that he would be unable to adapt to any work setting and the stress this would cause would be detrimental to his mental well-being.  

Similarly, in November 2016, a private occupational therapist concluded that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD, diabetes, and peripheral neuropathy, and that the record supported this finding from August 5, 2002.  

Notably, the March 2010 RO decision which granted the Veteran's TDIU claim, effective June 23, 2008, afforded great probative weight to the private medical evidence discussed above, which documents that the Veteran was unemployable due to various service-connected disabilities since as early as 2002.  
Once the May 2006 rating decision assigned increased ratings for PTSD and diabetes, the Veteran met the schedular criteria for TDIU as of August 5, 2002.  His combined rating was 70 percent, with at least one disability rated at 40 percent or more (PTSD at 50 percent).  At that time, the coronary artery disease was not service-connected.  However, service connection was later granted in 2017 with an effective date in 2002; therefore, the combined rating from August 5, 2002, is now 80 percent.

The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Here, as part of his appeal for increased ratings, the Veteran submitted evidence in 2005 of unemployability.  Therefore, the TDIU claim was inferred as part and parcel of his claims for an increase, which dated back to August 5, 2002.  Moreover, although service connection for coronary artery disease was not granted until many years later, there was evidence in the file in 2003 demonstrating that disorder also affected his ability to work.

Therefore, after a review of the relevant evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an effective date of August 5, 2002, is warranted for the Veteran's TDIU rating because the evidence of record indicates that the Veteran has not worked since even before that date as a result of his service-connected disabilities, and the evidence reasonably raised an inferred TDIU claim as part and parcel of his August 2002 claims.  


ORDER

An effective date of August 5, 2002, but no earlier, is warranted for the grant of a TDIU rating.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


